          Case 3:20-cv-00091-JR         Document 7       Filed 05/08/20    Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON



CONNIE ANN ANDERSON,
                                                            Civil No. 03:20-cv-00091-JR
                              Plaintiff(s),
                                                            ORDER OF DISMISSAL
                      v.

CITIBANK, N.A.,

                              Defendant(s).

       The Court having been informed by counsel for the parties that this action has been settled,

       IT IS ORDERED that this action is DISMISSED with prejudice and without costs and with

leave, upon good cause shown within sixty (60) days, to have this order of dismissal set aside and

the action reinstated if the settlement is not consummated. Pending motions, if any, are DENIED

AS MOOT.

       Dated this 8th day of May, 2020.

                                                    by      /s/ Jolie A. Russo
                                                            Jolie A. Russo
                                                            United States Magistrate Judge
